UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6387


MARK CLAUDE MELTON,

                      Petitioner - Appellant,

          v.

WARDEN, TYGER RIVER CORRECTIONAL INSTITUTION,

                      Respondent - Appellee,

          and

STATE OF SOUTH CAROLINA,

                      Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:11-cv-03384-CMC)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Melton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark Melton seeks to appeal the district court’s order

accepting      the       recommendation       of      the    magistrate         judge        and

dismissing       as   successive       Melton’s         28   U.S.C.      §    2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate      of   appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial    showing        of    the       denial     of     a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that    reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,      537    U.S.       322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Melton has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense      with       oral     argument    because        the    facts       and     legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3